11TH COURT OF APPEALS
                               EASTLAND, TEXAS
                                   JUDGMENT


Chad Dodson Roofing, LLC,                    * From the County Court
                                               at Law of Taylor County,
                                               Trial Court No. 22,574.

Vs. No. 11-14-00281-CV                      * November 14, 2014

Paula (Coots) Gutierrez,                     * Per Curiam Memorandum Opinion
                                               (Panel consists of: Wright, C.J.,
                                               Willson, J., and Bailey, J.)

    This court has inspected the record in this cause and concludes that the
appeal should be dismissed. Therefore, in accordance with this court’s opinion,
the appeal is dismissed. The costs incurred by reason of this appeal are taxed
against Chad Dodson Roofing, LLC.